DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered as follows:
Applicant argues that the 35 USC 102 rejections to claims 1-5 should not be maintained in view of Nakamura does not expressly or inherently describe a processor selecting an interpolation point arranged to the interpolation curve and controlling the driver to drive the robot arm to the interpolation point. However, Nakamura does disclose in [0022-0023] that the CPU of the control unit calculates the position/posture of the tip of the robot from the output signal of the encoder and compares the position/posture input from the joystick. By this control, the tip moves along the curve 19. Therefore, there would be an infinite amount of points along the outer peripheral line that the robot tip is moving along as shown in Fig. 4.  Therefore, Applicants argument is moot.
Applicant argues that Nakamura does not expressly or inherently describe after a marking mode: storing a designated treatment point and updating the interpolation curve. However, Nakamura discloses the tip of the robot moving along the curve 19. Therefore, there would be an infinite amount of points along the outer peripheral line that the robot tip is moving along as shown in Fig. 4.  Therefore, Applicants argument is moot.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP 2008245838 A)
Regarding Claim 1, Nakamura teaches A robot arm controller comprising:  (Fig. 3 element 3 robotics treatment control unit)
a driver configured to drive a robot arm comprising an end effector at a distal end of the robot arm; and ([0008] the drive unit to move the arm portion [0011] an arm tip portion 7 provided at the tip of the arm portion 6.)
a processor configured to: (Fig. 3 element 14 CPU)
in a marking mode, store a plurality of teaching points which is designated by an operation input; and ([0030] This movement and recording operation are repeated to move around the lesion portion 19 around the lesion, plot an arbitrary number of measurement points on the screen 32, and store the coordinate information of those measurement points A2 to An in the memory 16)
 after the marking mode, 
calculate an interpolation curve passing the plurality of teaching points; (Fig. 4A and Fig. 4B outer circumference of lesion and measurement points of the lesion portion [0031] the pseudo outer peripheral line that smoothly connects the measurement points A1 to An is approximated to an elliptical shape)
select an interpolation point arranged to the interpolation curve; and (Fig. 4A and Fig. 4B outer circumference of lesion and measurement points of the lesion portion [0031] the pseudo outer peripheral line that smoothly connects the measurement points A1 to An is approximated to an elliptical shape)
control the driver to drive the robot arm to move the end effector to the 
interpolation point selected. ([0028] FIG. 4A is a diagram conceptually showing measurement points A1 to An plotted around the lesion portion 19 due to the movement of the arm tip portion 7 of the arm portion 6, and FIG. 4B is a diagram of the endoscope.)  The teaching points are considered to be the measurement points A1 to An, the interpolation point is considered to be the path along the outer peripheral line between the measurement points A1 to An, and the treatment point is considered to be the point the treatment tool element 7 is located on the outer peripheral line.
Regarding Claim 6, Nakamura teaches wherein the processor is configured to: (Fig. 3 element 14 CPU)
after selection of the interpolation point: 
store a designated treatment point; and ([0030] This movement and recording operation are repeated to move around the lesion portion 19 around the lesion, plot an arbitrary number of measurement points on the screen 32, and store the coordinate information of those measurement points A2 to An in the memory 16)
calculate an updated interpolation curve passing the plurality of teaching points and the designated treatment point.  ([0031] The CPU 14 performs arithmetic processing for connecting the peripheral lines so as to smoothly pass through each measurement point according to the coordinate information of the measurement points A1 to An recorded in the memory 16) 
Regarding Claim 7, Nakamura teaches wherein the processor is configured to:
in the marking mode, store a plurality of positions of the end effector when energy is supplied to the end effector as the plurality of teaching points.  ([0030] the operator operates the joystick 5 to change the position and posture of the arm tip portion 7 to move the arm tip portion 7 along the circumference of the lesion portion 19. Next, the arm tip 7 is stopped at a position desired to be a measurement point, and the coordinate information is recorded in the memory 16 at the measurement point A2.)
Regarding Claim 8, Nakamura teaches wherein the processor is configured to: 
acquire an image of a lesion; and ([0031] On the display screen 32, an image of the lesion portion 19)
in the marking mode, store a plurality of positions specified on the image as the plurality of teaching points.  ([0031] The CPU 14 performs arithmetic processing for connecting peripheral lines so as to smoothly pass through each measurement point according to the coordinate information of the measurement points A1 to An recorded in the memory 16.)
Regarding Claim 9, Nakamura teaches the robot arm controller according to claim 1; ([0011] an arm tip portion 7 provided at the tip of the arm portion 6.) and 
a treatment tool comprising the robot arm and the end effector at the distal end of the robot arm.  ([0008] The arm portion is provided with a treatment tool in place of the arm tip portion provided at the tip of the articulated mechanism)
Regarding Claim 10, Nakamura teaches further comprising: 
a manipulator configured to accept the operation input as a manipulation input for the treatment tool. ([0022] the CPU 14 of the robotics treatment control unit 3 calculates the position and orientation of the tip of the robotics treatment unit 2 from the output signal p of the encoder 13, and compares it with the position and attitude instruction signal n input by the joystick 5)
Regarding Claim 11, Nakamura teaches A robot arm controller comprising: (Fig. 3 element 3 robotics treatment control unit)
3 of 14G:AOLYMPUS\147\38(54/\US M05()74\2()21 -04-28 N[ OA\38054Z_20210428_NFOAResponse.doca driver configured to drive a robot arm comprising an end effector at a distal end of the robot arm; and ([0008] the drive unit to move the arm portion [0011] an arm tip portion 7 provided at the tip of the arm portion 6.)
a processor configured to: (Fig. 3 element 14 CPU)
in a marking mode, store a plurality of teaching points which is designated by an operation input; and ([0030] This movement and recording operation are repeated to move around the lesion portion 19 around the lesion, plot an arbitrary number of measurement points on the screen 32, and store the coordinate information of those measurement points A2 to An in the memory 16)
after the marking mode, 
calculate an interpolation curve passing the plurality of teaching points; (Fig. 4A and Fig. 4B outer circumference of lesion and measurement points of the lesion portion [0031] the pseudo outer peripheral line that smoothly connects the measurement points A1 to An is approximated to an elliptical shape)
select an interpolation point arranged to the interpolation curve; (Fig. 4A and Fig. 4B outer circumference of lesion and measurement points of the lesion portion [0031] the pseudo outer peripheral line that smoothly connects the measurement points A1 to An is approximated to an elliptical shape)
store a designated treatment point; and ([0030] This movement and recording operation are repeated to move around the lesion portion 19 around the lesion, plot an arbitrary number of measurement points on the screen 32, and store the coordinate information of those measurement points A2 to An in the memory 16)
calculate an updated interpolation curve passing the plurality of teaching points and the designated treatment point. ([0031] The CPU 14 performs arithmetic processing for connecting the peripheral lines so as to smoothly pass through each measurement point according to the coordinate information of the measurement points A1 to An recorded in the memory 16) The teaching points are considered to be the measurement points A1 to An, the interpolation point is considered to be the path along the outer peripheral line between the measurement points A1 to An, and the treatment point is considered to be the point the treatment tool element 7 is located on the outer peripheral line
Regarding Claim 12, Nakamura teaches wherein the processor is configured to: (Fig. 3 element 14 CPU)
control the driver to drive the robot arm to move the end effector to the interpolation point selected; and ([0028] FIG. 4A is a diagram conceptually showing measurement points A1 to An plotted around the lesion portion 19 due to the movement of the arm tip portion 7 of the arm portion 6, and FIG. 4B is a diagram of the endoscope.)  
after the end effector is moved to the interpolation point selected, control the driver to drive the robot arm to move the end effector to the designated treatment point based on user input through a manipulator.  ([0022] the operator operates the joystick 5 to input the position / posture instruction signal n for instructing the position and posture of the arm unit 6 to the robotics treatment control unit 3. By this control, the tip portion 7 moves to the position input by the joystick 5)
Regarding Claim 13, Nakamura teaches wherein the processor is configured to: 
in the marking mode, store a plurality of positions of the end effector when energy is supplied to the end effector as the plurality of teaching points.  ([0030] the operator operates the joystick 5 to change the position and posture of the arm tip portion 7 to move the arm tip portion 7 along the circumference of the lesion portion 19. Next, the arm tip 7 is stopped at a position desired to be a measurement point, and the coordinate information is recorded in the memory 16 at the measurement point A2.)
Regarding Claim 14, Nakamura teaches wherein the processor is configured to: 
acquire an image of a lesion; and ([0031] On the display screen 32, an image of the lesion portion 19)
in the marking mode, store a plurality of positions specified on the image as the plurality of teaching points.  ([0031] The CPU 14 performs arithmetic processing for connecting peripheral lines so as to smoothly pass through each measurement point according to the coordinate information of the measurement points A1 to An recorded in the memory 16.)
Regarding Claim 15, Nakamura teaches A robot arm system comprising: ([0024] robotics arm system 1) 
the robot arm controller according to claim 11 (Fig. 3 element 3 robotics treatment control unit); and
a treatment tool comprising the robot arm and the end effector at the distal end of the robot arm.  ([0008] The arm portion is provided with a treatment tool in place of the arm tip portion provided at the tip of the articulated mechanism)
Regarding Claim 16, Nakamura teaches further comprising: 
a manipulator configured to accept the operation input as a manipulation input for the treatment tool.  ([0022] the CPU 14 of the robotics treatment control unit 3 calculates the position and orientation of the tip of the robotics treatment unit 2 from the output signal p of the encoder 13, and compares it with the position and attitude instruction signal n input by the joystick 5)
Regarding Claim 17, Nakamura teaches A method for controlling a robot arm, the method comprising: (Fig. 3 element 3 robotics treatment control unit)
in a marking mode, storing a plurality of teaching points which is designated by an operation input; and ([0030] This movement and recording operation are repeated to move around the lesion portion 19 around the lesion, plot an arbitrary number of measurement points on the screen 32, and store the coordinate information of those measurement points A2 to An in the memory 16)
after the marking mode, 
calculating an interpolation curve passing the plurality of teaching points; (Fig. 4A and Fig. 4B outer circumference of lesion and measurement points of the lesion portion [0031] the pseudo outer peripheral line that smoothly connects the measurement points A1 to An is approximated to an elliptical shape)
selecting an interpolation point arranged to the interpolation curve; (Fig. 4A and Fig. 4B outer circumference of lesion and measurement points of the lesion portion [0031] the pseudo outer peripheral line that smoothly connects the measurement points A1 to An is approximated to an elliptical shape)
and controlling a driver to drive the robot arm to move an end effector at a distal end of the robot arm to the interpolation point selected. ([0028] FIG. 4A is a diagram conceptually showing measurement points A1 to An plotted around the lesion portion 19 due to the movement of the arm tip portion 7 of the arm portion 6, and FIG. 4B is a diagram of the endoscope.)  The teaching points are considered to be the measurement points A1 to An, the interpolation point is considered to be the path along the outer peripheral line between the measurement points A1 to An, and the treatment point is considered to be the point the treatment tool element 7 is located on the outer peripheral line 
Regarding Claim 18, Nakamura teaches further comprising: 
after selection of the interpolation point: 
storing a designated treatment point; and ([0030] This movement and recording operation are repeated to move around the lesion portion 19 around the lesion, plot an arbitrary number of measurement points on the screen 32, and store the coordinate information of those measurement points A2 to An in the memory 16)
calculating an updated interpolation curve passing the plurality of teaching points and the designated treatment point.  ([0031] The CPU 14 performs arithmetic processing for connecting the peripheral lines so as to smoothly pass through each measurement point according to the coordinate information of the measurement points A1 to An recorded in the memory 16) 
Regarding Claim 19, Nakamura teaches further comprising:
in the marking mode, storing a plurality of positions of the end effector when energy is supplied to the end effector as the plurality of teaching points.  ([0030] the operator operates the joystick 5 to change the position and posture of the arm tip portion 7 to move the arm tip portion 7 along the circumference of the lesion portion 19. Next, the arm tip 7 is stopped at a position desired to be a measurement point, and the coordinate information is recorded in the memory 16 at the measurement point A2.)
Regarding Claim 20, Nakamura teaches further comprising: 
acquiring an image of a lesion; and ([0031] On the display screen 32, an image of the lesion portion 19)
in the marking mode, storing a plurality of positions specified on the image as the 5 of 14G:\OLYMPUS\147\38054Z\US_M05074\2021-04-28 NFOA\38054Z_20210428_NFOAResponse.docplurality of teaching points.  ([0031] The CPU 14 performs arithmetic processing for connecting peripheral lines so as to smoothly pass through each measurement point according to the coordinate information of the measurement points A1 to An recorded in the memory 16.)
Regarding Claim 21, Nakamura teaches A method for controlling a robot arm, the method comprising: (Fig. 3 element 3 robotics treatment control unit)
in a marking mode, storing a plurality of teaching points which is designated by an operation input; and ([0030] This movement and recording operation are repeated to move around the lesion portion 19 around the lesion, plot an arbitrary number of measurement points on the screen 32, and store the coordinate information of those measurement points A2 to An in the memory 16)
after the marking mode,
calculating an interpolation curve passing the plurality of teaching points; (Fig. 4A and Fig. 4B outer circumference of lesion and measurement points of the lesion portion [0031] the pseudo outer peripheral line that smoothly connects the measurement points A1 to An is approximated to an elliptical shape)
selecting an interpolation point arranged to the interpolation curve; (Fig. 4A and Fig. 4B outer circumference of lesion and measurement points of the lesion portion [0031] the pseudo outer peripheral line that smoothly connects the measurement points A1 to An is approximated to an elliptical shape)
storing a designated treatment point; and ([0030] This movement and recording operation are repeated to move around the lesion portion 19 around the lesion, plot an arbitrary number of measurement points on the screen 32, and store the coordinate information of those measurement points A2 to An in the memory 16)
calculating an updated interpolation curve passing the plurality of teaching points and the designated treatment point.   ([0031] The CPU 14 performs arithmetic processing for connecting the peripheral lines so as to smoothly pass through each measurement point according to the coordinate information of the measurement points A1 to An recorded in the memory 16) 
Regarding Claim 22, Nakamura teaches further comprising: 
controlling a driver to drive the robot arm to move an end effector at a distal end of the robot arm to the interpolation point selected; and ([0028] FIG. 4A is a diagram conceptually showing measurement points A1 to An plotted around the lesion portion 19 due to the movement of the arm tip portion 7 of the arm portion 6, and FIG. 4B is a diagram of the endoscope.)
after the end effector is moved to the interpolation point selected, controlling the driver to drive the robot arm to move the end effector to the designated treatment point based on user input through a manipulator.  ([0022] the operator operates the joystick 5 to input the position / posture instruction signal n for instructing the position and posture of the arm unit 6 to the robotics treatment control unit 3. By this control, the tip portion 7 moves to the position input by the joystick 5)
Regarding Claim 23, Nakamura teaches further comprising: 
in the marking mode, storing a plurality of positions of an end effector at a distal end of the robot arm when energy is supplied to the end effector as the plurality of teaching points.  ([0030] the operator operates the joystick 5 to change the position and posture of the arm tip portion 7 to move the arm tip portion 7 along the circumference of the lesion portion 19. Next, the arm tip 7 is stopped at a position desired to be a measurement point, and the coordinate information is recorded in the memory 16 at the measurement point A2.)
Regarding Claim 24, Nakamura teaches further comprising: 
acquiring an image of a lesion; and ([0031] On the display screen 32, an image of the lesion portion 19)
in the marking mode, storing a plurality of positions specified on the image as the plurality of teaching points. ([0031] The CPU 14 performs arithmetic processing for connecting peripheral lines so as to smoothly pass through each measurement point according to the coordinate information of the measurement points A1 to An recorded in the memory 16.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        




/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664